El Juez Asociado Se. Wole
emitió la opinión del tribunal.
Se inició este pleito mediante una demanda que fue pre-sentada en la corte municipal de Ponce. Los demandados formularon una excepción previa a la. demanda y al ser ésta desestimada, formularon su contestación en la que virtual-mente admitían todos los hechos de la demanda. La corte municipal declaró con lugar la demanda, adoptando en sustancia la corte de distrito aquel procedimiento. Los hechos con-tenidos en la demanda son sustancialmente los siguientes:
Que la corporación demandante es y ha sido desde antes de enero 1 de 1909, una corporación creada con arreglo a las leyes de Puerto Eico y es dueña y posee en el puerto de Ponce 23 ancones, con los que se dedica y se ha dedicado siempre en el expresado puerto de acuerdo con sus cláusulas de incor-poración, al negocio de descargar las mercancías, efectos y demás carga traída a este puerto de Ponce por vapores y bu-ques procedentes del extranjero y de los puertos de los Esta-dos Unidos, dedicándose también a cargar los mismos con mercancías, efectos y demás cargas que de este puerto salen para el extranjero y otros puntos y puertos de los Estados Unidos, siendo este negocio absolutamente indispensable para que dichos vapores y buques, ocupados en el comercio y trans-porte de carga entre los Estados de la Unión, las naciones extranjeras y Puerto Eico, puedan descargar sus expresa-das mercancías y efectos en este' puerto como asimismo trans-portarlos de aquí para los referidos puntos, debido ello a la circunstancia de ser la había y puerto de esta ciudad de *763Ponce snmanente llano, qne todos los indicados vapores y bnqnes tienen qne anclar y fondear como a media milla próxi- ' mámente de distancia de tierra.
Qne en la playa de la municipalidad de Ponce no existe ni lia existido, ningún muelle, atracadero n otro adelanto o construcción perteneciente al municipio demandado, qne nti-lice o pueda ntilizar la' demandante en sn referido negocio de anconaje, ejerciendo el mismo exclnsivamente en el pnerto de Ponce, qne es propiedad, y está bajo la absoluta jurisdic-ción del Almirantazgo del Gobierno de los Estados Unidos.
Qne el municipio de Ponce es una corporación municipal creada por las leyes de Pnerto Eico, con capacidad, para de-mandar y ser demandada, siendo los otros dos demandados el Tesorero e investigador municipal del mismo, encargados de cobrar y recaudar las patentes y derechos de industria y comercio impuestos por el referido municipio de Ponce.
Que la demandante tiene, y ba tenido desde antes de 1 de enero de 1909, además, un contrato con la corporación extranjera “The New York & Porto Rico Steamship Co.” para descarga de sus vapores en este puerto de Ponce, ha-ciendo viajes dichos vapores, con carga y pasajeros, entre los puertos de New York City, New Orleans, San Juan y Ponce.
Que la demandante paga y ha pagado siempre, contribu-ciones insulares y municipales al Tesorero de Puerto Rico sobre el valor de sus referidos ancones, de acuerdo con las leyes de esta Isla sobre esa materia; de cuyas contribuciones sobre la propiedad el municipio de Ponce recibe y ha recibido siempre su parte proporcional.
Que en virtud de una “Ley para reglamentar el servicio de muelles y puertos en Puerto Rico,” aprobada por la Legis-latura Insular en 14 de julio de 1906, dicha demandante tiene y ha tenido siempre registrados todos sus expresados lan-chones en la oficina del Capitán de Puerto de Ponce, pagando también los derechos anuales que esa ley impone por obte-ner, como tiene y ha tenido siempre obtenidas, las corres-*764pondientes licencias de la capitanía de puerto para poderse dedicar al indicado negocio de anconaje.
Que la actora lia tenido que obtener, como tiene obtenida otra licencia para trasportar mercancías con sns lanchones en el Puerto de Ponce, librada por el Colector de Aduana de San Juan, P. R., previa fianza que tiene allí prestada de $4,000 por ejercer dicho negocio, todo ello de acuerdo con los “Customs Regulations of the U. S. of 1899.” Luego sigue una copia de la licencia.
Que el municipio de Ponce para el año económico de 1910 a 1911, y en ’junio de 1910, aprobó una ordenanza para la imposición y cobranza de patentes de industria y comercio, o sea para el cobro de derechos sobre licencias por el ejer-cicio de ciertos negocios, siendo la parte de esa ordenanza que se refiere al negocio de la demandante, coino sigue:
“Ordenanza para la imposición y cobranza de la tarifa para pa-tentes de industria y comercio para el año económico de 1910 y 1911.
“Por cuanto, según las disposiciones de la ley votada por la Asam-blea Legislativa de Puerto Rico titulada “Ley para establecer un sistema de Gobierno Local” y para otros fines, aprobada en ocho de marzo de 1906, los concejos municipales tienen facultades para derivar sus rentas del producto de cualquier patente comercial o industrial impuesta de acuerdo con las disposiciones de' dicha ley.
“Por cuanto, el concejo municipal de Ponee tiene necesidad de cubrir parte de los gastos de su presupuesto para el año económico de 1910 a 1911 con el producto de las patentes fie industria y comercio.
“Por cuanto, todas las patentes municipales para el ejercicio de 1910 a 1911 y todas las contribuciones que hayan de imponerse por el municipio para ser recaudadas durante el propio ejercicio se ajus-tarán a los términos de la ley antes citada y de la que enmendó la sección 74 de la misma, aprobada en marzo 14 de 1907.
“Por tanto, ordénese por el concejo municipal de Ponce: Sección Unica. Que durante el año económico que comenzará en primero de julio de 1910 y terminará en 30 de 1911, en los subsiguientes, mientras que por el concejo no se dispusiere otra cosa, se impongan y cobren para cubrir las atenciones del municipio, contribuciones por patentes de industria y comercio con sujeción a la siguiente: Tarifa para paten-tes de industria y comercio. Grupo 8o. Misceláneas. Lanchones Ma-*765rítimos. Clase Ia. de más de 30 toneladas, $10. Clase 2a. Hasta 30 toneladas, $8. Clase 3a. Hasta 10 toneladas, $4.”
Que por otra ordenanza del mismo municipio, aprobada en el mismo mes y año que la anterior, para regular el cobro de patentes e impuestos municipales y otros fines, se establece que, para el ejercicio de cualquier negocio u ocupación de los comprendidos en las tarifas acordadas por el concejo municipal, entre las que se encuentra la que se deja transcrita en el liecbo anterior, es indispensable que los que deseen estable-cerlo presenten una solicitud al tesorero municipal, especifi-cando la naturaleza y clase del mismo. También se dispone en esta ordenanza que incurrirá en multa de $2 a $50 según la cuantía de la cuota contributiva, toda persona que empren-diere negocios sin la patente expedida. Luego siguen algu-nas prescripciones que determinan mas claramente la natu-raleza de la ordenanza. Luego continúa la demanda expre-sando que los demandantes pagaron al municipio de Ponce la cantidad de $190 siendo esa suma el importe de la contri-bución o patentes municipales correspondientes al año 191.1, e igual suma por el año que terminó en 1910. Se expresa ade-más en la demanda que la fijación de tales contribuciones está en pugna con las siguientes disposiciones de la Constitución de los Estados Unidos: Enmienda 14, artículo 1°., sección 8a., párrafo 3; artículo 4°., sección 3, párrafo 2; artículo 1°.. sección 10, párrafo 3; y es contrario a las siguientes leyes Federales: artículos 34, 13, 9, 14 y 38 de la Ley Foraker; Ley del Congreso de marzo 3 de 1899; secciones 4385 y 1891 de los Estatutos Revisados de los Estados Unidos; y “Customs Regulations of 1899,” artículos 1079, 1104, 1105 y 1107. Alega la demandante que con arreglo a esta prohibición de la Constitución y Leyes Federales tiene derecho a estar exenta dé las expresadas contribuciones o patentes municipales me-diante devolución de las mismas.
La corte inferior resolvió debidamente que el Estado podía cobrar contribuciones así como también que el municipio tenía derecho a fijar contribuciones para explotar un negocio, y que *766la contribución fijada por el municipio no sería inválida, y se hicieron citas de autoridades, pero la corte sostuvo la demanda por otras razones.
La alegación principal hecha por la demandante y ape-lada es que el cobro de estas contribuciones por parte de la municipalidad de Ponce constituye un gravamen indebido al comercio entre Estados y es por tanto inconstitucional y nulo. La corte cita numerosas autoridades en apoyo de este principio: Sinnot v. Davenport, 22 How., 227; Foster v. Davenport, 22 How., 246; The Daniel Ball, 10 Wall, 557; Moran v. New Orleans, 112 U. S., 69; Gloucester Ferry Co. v. Pennsylvania, 114 U. S., 196; Robbins v. Shelby County, 120 U. .S., 489; Leloup v. Port of Mobile, 127 U. S., 640; Lyng v. Michigan, 135 U. S., 161; Crutcher v. Kentucky, 141 U. S., 47; Ficklen v. Shelby Co., 145 U. S., 1; Brennan v. Titusville, 153 U. S., 297; Telegraph Co. v. Adams, 155 U. S., 695; Osborne v. Florida, 164 U. S., 652.
El principal caso sobre este punto es el de Leloup v. Port of Mobile, 127 U. S., 640.
En la página 648 de ese volumen la corte dice lo siguiente:
“En nuestra opinión tal interpretación de la Constitución nos lleva a la conclusión de que ningún Estado tiene derecho a imponer una contribución sobre el comercio entre Estados en forma alguna, ya sea a manera de impuestos fijados sobre la transportación de los efec-tos de ese comercio, o sobre los beneficios obtenidos por dicha trans-portación, o sobre la ocupación o negocio de llevarlo a efecto; y la razón es que tal contribución es un gravamen sobre ese comercio y equivale a una reglamentación del mismo, lo cual pertenece exclusiva-mente el Congreso. Este ha sido el resultado a que se ha llegado en un sinnúmero de recientes casos, haciéndose casi innecesario el hacer citaciones. ’ ’
Pero la corte continúa expresándose en los siguientes tér-minos :
“Podemos repetir aquí lo que a menudo hemos dicho antes, que esta exención del comercio entre Estados y extranjero de la reglamenta-ción del Estado no impide a éste fijar una contribución a la propiedad *767de aquellos que se dediquen a dicho comercio y cuya propiedad esté situada dentro del Estado, de igual modo que se fija una contribución a cualquier propiedad de otros ciudadanos, ni de reglamentar ciertas cuestiones de interés local qua puedan indirectamente afectar, al co-mercio; así como aquellas que se relacionan con el muellaje, pilotaje, y otras semejantes. No hace mucho que estuvo sometida a nuestra consideración la cuestión referente al derecho de fijar una contribución a la propiedad de una compañía de telégrafo, en el caso de Western Union Telegraph Co. v. Massachusetts, 125 U. S., 530.”
Suponiendo por un instante que estoja lanchones de la de-mandante son embarcaciones o medios de transporte del co-mercio y que corresponden a la' clase de embarcaciones que podrían dedicarse al comercio entre Estados, resulta claro de la demanda, que dichos lanchones no solamente están some-tidos al comercio entre los Estados Unidos y Puerto Rico, sino que también se usan para descargar buques que proce-den de puertos extranjeros. Considerando las admisiones de la demanda, no podría decirse que esta compañía se dedica exclusivamente al comercio entre los Estados Unidos y Puerto Rico y aun cuando estos lanchones fueran embarcaciones per-tenecientes a una compañía incorporada en Puerto Rico y que viajan solamente entre el puerto de Ponce y el puerto de New York, las autoridades se expresan claramente en el sen-tido de que aun en ese caso estarían sujetas a la fijación de una contribución local. Se establece una diferencia entre alguno de los casos citados por el juez de distrito en el caso de Old Dominion Steamship Co. v. Virginia, 198 U. S., 308, en los que la misma corte establece la diferencia de que los barcos o embarcaciones que se encuentren temporalmente en un puerto no están sujetos a la fijación de una contribución por el G-obierno de la jurisdicción, sino que debe imponerse la contribución en los puertos de sus matrículas en donde tienen su lugar (situs). Cuando tienen su sitio (situs) en determinado Estado, se dice en la opinión, que quedan incor-porados a los otros bienes muebles del Estado. El principio relativo al derecho a quedar exento de la fijación de una con-tribución y sus excepciones, se acentúa aún más en el caso de *768Atchison, Topeka and Santa Fe Railway Co. v. Sowers, 213 U. S., 55. De nuevo la Corte Suprema en el caso de Southern Pacific Co. v. Kentucky, 222 U. S., 63, suscita la cuestión de que cualquier barco tiene un lugar (situs) donde puede fijársele una contribución y recientemente en el caso de Gromer v. The Standard Dredging Co., 224 U. S., 362, tanto en la opinión de la mayoría como en el voto particular, la corte resuelve y presenta de modo claro el liecho de que todo barco tiene un lugar (situs) donde puede fijársele una contribución. Además, estos lancbones de la demandante estaban sujetos a alguna jurisdicción y al pago de una contribución. No se encontraban dentro de la jurisdicción exclusiva de los Esta-dos Unidos. Por el hecho de que estuvieran en el puerto de Ponce y no se encontraran agregados a algún muelle o embar-cadero no están exentos de que se les imponga una contribución. (Gromer v. Standard Dredging Co., citado anteriormente.
Alga además la apelada.que la contribución fijada a estos lancbones es nula e inconstitucional por ser un impuesto de tonelaje. Propiamente hablando, la contribución fijada no es una por tonelaje porque ella no es proporcional al ver-dadero tonelaje de los lancbones, pues divide dichos lancbones en tres clases, de acuerdo con su actual capacidad o tonelaje. En los casos de State Tonnage Tax Cases, 12 Wall., 204, y siguientes, el Tribunal Supremo de los Estados Unidos ba declarado que las contribuciones fijadas con arreglo a cada tonelada de las que se encuentren registradas, es contrario a una prohibición de la Constitución, y que el caso, no varía por el hecho de que los barcos no solamente perte-necían a ciudadanos de los Estados Unidos, sino que se encon-traban dedicados exclusivamente al comercio en sitios com-prendidos entre los Estados. Sin embargo, el objeto de esta prohibición contra la fijación de un impuesto por tonelaje es el de evitar que los Estados impongan contribuciones a barcos por el mero privilegio de que gozan, de entrar a' un puerto o puertos de los respectivos Estados. El propósito de la pro-*769hibición fue el de no establecer ninguna restricción en el libre tráfico de barcos entre puerto y puerto. En el caso de Transportation Co. v. Parkersburg, 107 U. S., 698, la corte esta-blece una diferencia entre lo que es y no es un derecho por tonelaje y lo define como un derecho que se fija sobre un barco por el privilegio que tiene de arribar a un puerto. En este caso se declaró válido un derecho de muellaje que se había fijado tomando-en consideración la capacidad de los barcos por tonelada. Otro caso en el que aparece igual distinción es el de Cannon v. New Orleans, 20 Wall., 577. Estos lan-chones no eran embarcaciones según el sentido en que gene-ralmente esa palabra se usa, ni viajaban entre puerto y puerto. Estaban dedicados exclusivamente al negocio de anconaje en el puerto de Ponce.
Oreemos además que el artículo 12 de la Ley Orgánica auto-riza a los Gobiernos insular y municipal para imponer una contribución por una licencia o negocio de cualquier clase que se lleve a efecto dentro de los límites reconocidos de la municipalidad. La municipalidad qra un mandatario de El Pueblo de Puerto Eieo y toda clase de negocios obtiene la protección del Estado y del municipio por medio de orde-nanzas que emanan del municipio, de la sanidad o del poder administrativo.
Antes de que podamos confirmar la sentencia en este caso hubiéramos tenidos necesidad de resolver que el comercio entre New York y Puerto Eico es comercio entre Estados, según el significado relativo al comercio entre Estados a que se refiere la cláusula de la Constitución de los Estados Uni-dos. Puesto que nuestra sentencia es revocatoria, no creemos necesario discutir esta cuestión. La sentencia debe revocarse y dictarse otra a favor de la demandada.

Revocada.

Jueces concurrentes: Sr. Presidente Plernández y Aso-ciados MacLeary, del Toro y Aldrey.
HabxbNdosb pResentado con posterioridad una moción de *770reconsideración de sentencia, se celebró una segunda vista, y el Juez Asociado Sr. Wolf, en junio 20, 1913, emitió la si-guiente opinión del tribunal:
■ Varios son los fundamentos y razonamientos sometidos a nuestra consideración para la reconsideración de este caso.
(a) La parte apelada al discutir la primera opinión emi-tida en este caso, trata de la cita' que hicimos allí del final de la opinión emitida en el caso de Leloup v. Mobile, 127 U. S., 648, 649, y sostiene en sustancia, que la Corte Suprema en ese naso se limitó a excluir la contribución sobre la propiedad de la regla en dicho caso establecida; que en el caso de autos :se trata de contribución impuesta exclusivamente sobre el negocio u ocupación de anconaje; que el anconaje a que se dedica la parte apelada en este caso tiene el carácter de co-mercio entre Estados y que la parte apelada ha pagado con-tribución sobre el valor de los ancones.
Una gran parte de los informes de las partes en este caso trata la cuestión de jurisdicción para imponer contribución a éstos ancones, sosteniendo la parte apelada, o sea el deman-dante, en la corte inferior, en el párrafo 2o. de la demanda, -que el puerto de Ponce está bajo la jurisdicción exclusiva del Almirantazgo de los Estados Unidos. La apelada no ha vuelto a reiterar esta cuestión del almirantazgo, la cual ha sido definitivamente resuelta en el caso de Gromer v. The Standard Dredging Company, 224 U. S., 362. Pero en el caso de Leloup v. Mobile, la corte también dijo lo siguiente:
“A las ocupaciones corrientes se les imponen contribuciones de distintas maneras y en la mayoría de los casos están legalmente impuestas. Pero no podemos comprender cómo puede un Estado imponer contribución a una ocupación comercial, si no puede impo-ner la contribución al negocio en sí. Desde luego que el cobro de una contribución por concepto de licencia como condición previa para ejercer determinado negocio, constituye una contribución sobre la ocupación, y tal - clase de impuesto indudablemente es una con-tribución sobre el negocio en sí. .
■ Nosotros creimos y seguimos creyendo que en - el caso de *771Leloup v. Mobile, la Corte Suprema de los Estados Unidos manifestó su intención de no tratar de reglamentar asuntos que por su naturaleza esencial eran de carácter local. La parte apelada sostenía que los ancones situados en el puerto de Ponce estaban fuera de la jurisdicción de Puerto Rico. Esta cuestión de jurisdicción no sólo fue planteada por la parte apelada en el párrafo 2o. de su demanda, sino que además el abogado al citar en la demanda las leyes que él creyó que habían sido infringidas por el municipio, citó artículos de la Ley Foraker y de los Estatutos Revisados de los Estados Unidos que necesariamente hacen referencia a cuestiones de jurisdicción marítima, y para demostrar aún más el principio que establecen las citas del caso de Leloup v. Mobile, véanse los casos de Pullman’s Palace Car Company v. Pennsylvania, 141 U. S., 23; Brennan v. Titusville, 153 U. S., 303. Tanto en el alegato de la parte apelada como en lá opi-nión del tribunal sentenciador en la cual se apoya en gran parte la apelada, se citan casos en los cuales la corporación o persona a quien se ha impuesto la contribución y que im-pugna la ley u ordenanza que la autoriza, era una corpora-ción o persona que no estaba sujeta a la jurisdicción local o que representaba a una corporación o persona que tampoco lo estaba.
No hemos pasado por alto el hecho de que la apelada alegó que ejercía el comercio entre Estados, pero lo que se deducía principalmente de la demanda era que tal comercio entre Estados no podía ser reglamentado por Puerto Rico por ser ejercitado dicho comercio en aguas fuera de su jurisdicción. Bajo tales circunstancias, ya consideremos la contribución como una contribución sobre la propiedad o sobre una ocu-pación, las razones para declararla nula coincidirían. Estos ancones que es de presumir estaban en el puerto de Ponce, no podrían, por tanto, estar sujetos al poder contributivo de Puerto Rico sino por medio de una contribución sobre la fran-quicia de la corporación del país como tal.
(5) En nuestra opinión original expresamos la duda *772acerca de si estos ancones eran en realidad medios o instru-mentos para el comercio. Surgió la idea de que probable-mente estas pequeñas embarcaciones solamente se utilizaban después que había quedado consumado el negocio entre Es-tados. El hecho de que en otros puertos sé necesiten embar-caciones o ancones para rendir el viaje, no es aplicable a este caso, si la embarcación ha llegado a su destino. En Ponce y en otros puertos el barco que entra, ancla en la bahía den-tro de la jurisdicción de Puerto Eico y puede estimarse que el viaje entre Estados ha sido rendido. Además, ya hemos tenido ocasión de ver en el caso de Pagán López y Compañía v. Mayagüez Dock and Shipping Company, 18 D. P. R., 396, que en siete conocimientos de embarque de la “New York and Porto Rico Steamship Co.,” dicha compañía reclamaba el derecho de poder entregar al consignatario a opción del capitán, las mercancías al costado del buque o alquilar anco-nes por cuenta de los dueños de las mercaderías descargán-dolas en ellos. Besolvimos en dicho caso que el consigna-tario podía ejercitar el mismo privilegio de opción. Desco-nocemos si este privilegio de opción se hace constar en todos los conocimientos de embarque, pero si así fuera, demuestra claramente que el viaje entre Estados termina, según pode-mos razonablemente presumir, al anclar el barco. Tal vez los hechos en dicho caso no estén directamente sometidos a esta corte, pero creemos que para que la demandante ale-gara una causa de acción era necesario que expresara que la “New York and Porto Rico Steamship Co.” por medio de sus contratos o por otro medio, se obligaba a hacer el transporte de pasajeros y carga a la playa.
(c) En la opinión original hicimos alusión al hecho de que los ancones de la [Darte apelada se utilizaban no solamente en el comercio entre Estados, sino también con el extranjero y la apelada hace hincapié en esta manifestación para expresar que el comercio con el extranjero también está bajo la dirección exclusiva del Congreso. Lo que en realidad teníamos en nuestra mente, y más adelante discutiremos el punto, *773fué que estos ancones no podía presumirse que pertenecieran a un comercio de índole especial, sino de un carácter general. Eso también se deduce de otro modo de la demanda misma. En el párrafo 4o. de ésta, la demandante alega que tiene un contrato con la corporación extranjera “The New York and Porto Eico Steamship Co.” que hace viajes con carga y pasa-jeros entre los puertos de New York, New Orleans, San Juan y Ponce. Si aun ésta no fuera una manifestación especí-fica, la corte tendría conocimiento judicial del itinerario de las líneas de vapores y de que dicha compañía no sólo se de-dica al comercio entre Estados sino también intraestados en los distintos puertos de Puerto Eico y este comercio intra-estado en lo que toca al transporte marítimo es casi exclusivo de dicha compañía. El contrato de la “Ponce Lighter Company” con la “New York and Porto Rico Steamship Co.,” según se desprende del mismo párrafo, es descargar los vapores de dicha compañía.
(d) Ahora se aducen nuevos argumentos en apoyo de la reconsideración de este caso, los cuales aunque no alteran la opinión en definitiva de esta corte, hacen él que sea conve-niente tratar de explicar de una manera más amplia entre otras cosas, la índole de la cuestión constitucional envuelta y la significación verdadera de lo que es carga o gravamen sobre el comercio entre Estados.
El municipio de Ponce ha cobrado derechos de patentes a la apelada por utilizar determinados ancones en el puerto de Ponce, y la apelada, habiendo pagado dichas patentes bajó protesta trata ahora de recobrarlos. La corte inferior al emitir su opinión específicamente hace constar que no es su intención el declarar nula la ordenanza del municipio que impone los derechos de patentes y, al parecer, sólo resolvió que dicho municipio no-tenía derecho a cobrarlas a la apelada por estar ésta dedicada al comercio entre Estados. De modo que nos encontramos al parecer con una sentencia que declara inconstitucional el ejercicio de determinada facultad por una comunidad y, por tanto, que declara que la ordenanza es nula *774e inconstitucional en lo que respecta a la apelada, cuya reso-lución a nuestro juicio equivale a decir que un Estado no puede cobrar derechos de patentes por el ejercicio del comer-cio a aquella parte de sus ciudadanos que se dedica al comer-cio entre Estados y que un individuo o corporación queda exento de la carga del pago de contribuciones pagadas por otra parte de la comunidad que se dedica al mismo comer-ció u otro parecido, .por el mero -hecho de que este comercio es de la índole de entre Estados y no interior. Asumimos por lo menos de momento, que la apelada está dedicada exclu-sivamente al comercio entre Estados.
Es el deber del tribunal seguir la voluntad de la legisla-tura, al menos que el derecho que se trata de ejercitar sea claramente contrario a la Constitución. Mr. Cooley, en su obra “Constitutional Limitations,” página 216, dice:
“Un jurisconsulto eminente ha dicho que cuando se acude a los tribunales para que declaren la nulidad de' una ley aprobada con todas las formalidades y ceremonias necesarias para que tenga la fuerza de tal, dichos tribunales tratarán la cuestión con gran cau-ción, la estimarán bajo todos sus aspectos y la discutirán mientras su deliberación y detenido estudio pueda arrojar alguna luz sobre ella y nunca declararán nula una ley, al menos que la nulidad de la ley quede establecida a su juicio fuera de toda duda razonable. Esta debe ser resuelta en sentido favorable al poder legislativo y declarar válida la ley.
“La cuestión de si una ley es nula por estar en oposición a la constitución es siempre muy delicada, que debe muy raras veces ser resuelta en sentido afirmativo en casos de duda. El tribunal cuando se ve en el deber de pronunciar sentencia en ese sentido, no sería digno de su jerarquía si no tuviera presente la obligación solemne que le impone el cargo; y ni las deducciones ligeras ni las conjeturas abstractas podrán servir de fundamento para declarar que la legislatura se ha excedido en sus poderes y que sus leyes son nulas. La contradicción entre la constitución y la ley debe ser tal que el juez sienta una convicción clara y terminante de la incom-patibilidad entre ambas. El Juez 'Washington aduce una razón en apoyo de esta doctrina, que ha sido enunciada repetidas veces en otros casos que ya hemos citado. Después de expresar la opinión de que *775la cuestión especial que allí se trataba y que la constitucionalidad de una ley de un Estado que allí se debatía estaba envuelta en gran dificultad y duda, dijo él: ‘Pero si yo pudiera fundar mi opinión a favor de la constitucionalidad de la ley que se discute aunque no fuera nada más que en la duda que tengo y que reconozco, eso por sí solo sería a mi juicio una defensa suficiente a favor de ella. El presumir que toda ley es válida hasta que se pruebe fuera de toda duda razo-nable que infringe la constitución, no es más que tributar el respeto debido a la sabiduría, la integridad y el patriotismo del poder legisla-tivo que aprueba la ley.’
“Por tanto, la presunción es a favor de la constitucionalidad de la ley, porque la legislatura primeramente resolvió la cuestión actuando como es de presumirse que actúe, con integridad y con el deseo justo de mantenerse dentro de las limitaciones impuestas por la constitución a sus actos, así lo declaró. ' * * * ’ ’
Véase también el caso de Brown v. Maryland, 12 Wheaton, 419, 458.
Con esta presunción principalmente en nuestra mente es que hemos vuelto a considerar la validez de la ordenanza del municipio de Ponce, por lo que toca a la parte apelada.
La dificultad en determinar la línea divisoria entre la fa-cultad de un Estado y la de los Estados Unidos para regias mentar el comercio, ha sido reconocida por la Corte Suprema de los Estados Unidos en casi todos sus casos sobre la mate-ria. Y para tener una idea de los principios fundamentales no estará demás el referirnos a algunos de dichos casos.
En el caso de Providence Bank v. Billings, 4 Peters, 514-563, la corte por medio de su juez presidente, Sr. Marshal, declaró que el poder legislativo y por consiguiente el poder contributivo actúa sobre todas las personas y propieda-des que constituyen el cuerpo político y que esto constituyó él principio original que tuvo como fundamento la misma socie-dad, que fué concedido por todos para el beiíéficio de todos y que radicó en el gobierno como parte del mismo, y que por absoluto que sea el derecho de un individuo,'éra esencial a ese *776derecho el contribuir proporcionalmente a las cargas públi-cas y esa proporción debe ser determinada por la legislatura; que este poder vital puede ser abusado, pero la Constitución de los Estados Unidos no se hizo con el fin de servir de correc-tivo a todo abuso de poder que pudiera ser cometido por los gobiernos de los distintos Estados. Aunque este caso, estric-tamente hablando, no trata del comercio entre Estados, es muy ■conveniente como base de donde arrancar, para determinar el concepto fundamental del poder contributivo de un sobe-rano. Véase el caso de Bradley v. The City of Richmond, 227 U. S., 477.
Uno de los casos más importantes de la Corte Suprema de los Estados Unidos es el de Woodruff v. Parham, 8 Wall., 123. En él se declaró por la corte, que la imposición de una contribuciórt uniforme por ordenanza de la ciudad de Mobile, en virtud de la autorización dada por la Legislatura de Alabama, sobre.todas las ventas en pública subasta que se cele-bren en dicha ciudad era constitucional, porque era una con-tribución simple sobre todas las ventas de mercancías, im-puesta con igualdad sobre todas las ventas hechas en Mobile, ya se verificaran en .el Estado de Alabama o en otro Estado y ya se tratara de.la, venta de mercancías que fueran manu-facturadas en. el Estado o en otro Estado.. No se trataba de establecer, una desigualdad perjudicial a las manufacturas de otros. Estados o a los derechos de sus ciudadanos, y la corte resolvió que no se trataba de coartar el comercio entre los Estados ni de privar a los ciudadanos de los otros Esta-dos de derechos o privilegios de que gozaran los ciudadanos de Alabama. Es conveniente tener muy en cuenta en este particular la importancia de los elementos de igualdad y uniformidad, para determinar si un soberano ha impuesto un gravamen o ha coartado el comercio entre Estados.
En el caso de Hinson v. Lott, 8 Wall., 153, se resolvió por la corte., que la ley de un Estado en virtud de la cual se im-*777ponía una contribución de 50 centavos por galón que debía • pagar el destilador por todos los licores intoxicantes que importara en el Estado para su venta, era constitucional, por el fundamento de que no se imponía una contribución mayor a los licores que se introducen en el Estado que la impuesta a aquellos que se fabricaban dentro del mismo, y que si bien la contribución impuesta al destilador era al parecer la forma más expedita de asegurar su cobro sobre los licores fabrica-dos dentro del Estado, la contribución impuesta a aquellos que vendían licores importados de otros Estados no era más que una disposición suplementaria indispensable para que la contribución impuesta fuera igual sobre todos los licores vendidos en el Estado y la ley en discusión no produjo el efecto de establecer preceptos que actuaran distintamente en contra de los productos de los otros Estados, sino que únicamente les imponía la misma contribución que pagaban artículos semejantes fabricados dentro del Estado. En el caso de Ward v. Maryland, 12 Wall., 418, una ley de Maryland que exigía a los. que residían fuera del Estado de proveerse de una patente más alta que la de los residentes del Estado, fué declarada inconstitucional ■ por su desigualdad. En el caso de Welton v. Missouri, 91 U. S., 275, también se declaró inconstitucional una ley de Missouri por razón de su desigualdad. En el caso de Robbins v. Shelby County Taxing District, 120 U. S., 489, se resolvió que .una ley de Tennessee que exigía a “todos los agentes viajeros y a todas aquellas perso-nas que no tuvieran una casa de comercio con la correspon-diente patente en el distrito donde se imponía la contribución, que ofrecieran en venta o vendieran por medio de muestras artículos, efectos o mercancías” que pagaran semanal o men-sualmente cierta cantidad de dinero en concepto de patente, fué declarada inconstitucional por ser contraria a la facultad del Congreso para regular el comercio entre los distintos Estados, en cuanto se refería a aquellas personas que gestio-naban órdenes en nombre de casas comerciales establecidas en otros Estados.
*778Son numerosos los casos en los cuales la corte lia decla-rado inconstitucional • aquellas leyes que imponen contribu-ción a los agentes viajeros que meramente representaban per-sonas establecidas fuera del Estado, que imponían contribu-ciones a compañías de express en concepto de patentes o en otra forma, que únicamente tenían establecida una agencia en sitio determinado; que imponían contribuciones a com-pañías de telégrafos y a otras semejantes, cuyos negocios se hacían necesaria y principalmente fuera del Estado, sin distinguir los negocios que hacían dentro del Estado, de los que hacían entre los distintos Estados. Sin embargo, en el caso de Emmert v. Missouri, 156 U. S., 296, la corte resolvió que la ley de un Estado en virtud de la cual se exigía a los vendedores ambulantes de mercancías que andan de sitio en sitio dentro del Estado, para vender, que sacaran y pagaran una patente bajo pena si no lo hacían, sin establecer diferen-cia entre los vendedores residentes y las mercancías del Es-tado y la de otros Estados, no era contraria a la facultad con-cedida por la Constitución al Congreso para reglamentar el comercio entre los distintos Estados, en cnanto dicha ley se ■refería a los vendedores ambulantes de mercancías que les habían sido enviadas por manufactureros de otros Estados. La corte examinó en dicho caso un gran número de decisiones, algunas de las cuales hemos citado anteriormente y entre ellos el caso de Machine Co. v. Gage, 100 U. S., 676, habiendo apro-bado expresamente la doctrina sentada en.este caso. En ese caso la Corte Suprema de Tennessee resolvió, que la ley de dicho Estado en virtud de la cual se imponía una contribu-ción anual a todos los vendedores ambulantes dé máquinas de coser, que hacían sus ventas por medio de muestras y que imponía dicha contribución a todos sin distinguir con respecto al sitio de producción de los materiales o de su fabricación, no infringía la Constitución de los Estados Unidos.
En el caso de Nathan v. Louisiana, 8 How., 73, la corte expresamente resolvió que el Estado tenía el derecho de impo-ner contribución a sus ciudadanos por el ejercicio de una in-*779dustria o profesión cualquiera dentro del Estado. La corte dijo:
“La facultad de un Estado para imponer contribución a sus ciu-dadanos por el ejercicio de una industria o profesión cualquiera dentro del Estado, no ba sido puesta en duda. Y así vemos que en todos los Estados a los corredores de cambio de dinero, los vende-dores de mercancía de fabricación nacional o extranjera, los deta-llistas de licores de quemar, los dueños de tabernas, los almonede-ros, los que ejercen una profesión de estudio y toda clase de pro-piedad que no esté exenta por la ley, se les impone contribución.”
Y así también:
“Ningún Estado puede imponer una contribución de exportación ni de importación como tal, excepto con las limitaciones que marca la Constitución. Pero antes de ser un artículo de exportación o después de dejar de ser un artículo de importación por confundirse con otros bienes en el Estado, está sujeto al pago de contribuciones impuestas por el Estado. A cada comisionista de algodón se le puede exigir que pague una contribución sobre su industria, o que pague una patente, aun cuando se dedique a la venta y compra de algodón para la expor-tación extranjera.”
Y además, la corte resolvió, que una contribución impuesta al negocio de un corredor de cambio que se dedica a la compra y venta de letras para el extranjero, no era contraria a las facultades del Gobierno Federal.
En el caso de Kirtland v. Hotchkiss, 100 U. S., 499, se tra-taba de un deudor extranjero y la corte dijo, que como la deuda se entendía existente en el sitio de residencia del acree-dor, tanto el deudor como la deuda para los fines de la impo-sición de contribución estaban dentro de la jurisdicción del Es-tado y, por consiguiente, al Estado le tocaba determinar en ar-monía con sus leyes fundamentales si tales bienes pertene-cientes a uno de sus residentes deberían contribuir por medio del pago de contribuciones a mantener los gastos del go-bierno ; y que su facultad discrecional en ese particular no podría ser revisada ni dirigida por uno de los Departamen-*780tos del Gobierno Federal, porque tal contribución no infringía los preceptos del Gobierno Federal, y en apoyo de esa doctrina se citaba el caso de Nathan v. Louisiana ya mencionado anteriormente.
En el caso de Transportation Company v. Wheeling, 99 U. S., 273, la corte resolvió qne los vapores que navegan entre distintos puertos de nn río navegable, estaban sujetos, como bienes muebles bajo la ley de un Estado, a la imposición de contribuciones por la ciudad en donde la compañía propie-taria de los mismos tenía su oficina principal y- que al mismo tiempo constituía el puerto principal de salida, aun cuando •estuvieran matriculados y se les ■ Rubiera expedido licencia •como vapores costaneros, de acuerdo con las leyes de los Esta-dos Unidos, y que todos los derechos y cargas pagadas a dichos vapores bajo dichas leyes estaban bien pagadas. La corte dijo: “Varios casos resueltos sobre, esta materia en distintas partes han negado al Estado la facultad de imponer contribuciones sobre barcos que sirven de medio -al comercio, pero en todos esos casos, de una manera expresa o tácita se reconoce que el Estado puede imponer contribución a los due-ños de tales bienes'muebles por la participación que tienen en los mismos. Idénticos conceptos expresa Mr. Burroughs en su valioso tratado sobre contribución. Dice él que los barcos ¡de todas clases están sujetos al pago de contribuciones como bienes, en la misma forma que otros bienes muebles poseídos por ciudadanos del .Estado, La prohibición de imponer la contribución surte sus efectos cuando no se les impone dicha contribución en la misma forma que se les impone a otros bienes de los ciudadanos o cuando la contribución se impone sobre la embarcación, considerándola como un medio para el •comercio, sin tener en cuenta el valor del barco.”
En el caso de Moran v. New Orleans, 112 U. S., 75, la corte resolvió, que el poder . del Estado . para imponer contribu-ciones, al menos que sea restringido por los preceptos de la constitución federal, se extiende y abarca, a todas las per-sonas, bien-es e.industrias de sus ciudadanos, aunque no siena-*781pre era fácil en casos determinados tirar la línea divisoria entre ambos poderes.
The Kansas City Live Stock Exchange era nna asocia-ción de personas no incorporadas dedicada a negocios en sus corrales de ganado situados, algunos en Kansas City, Missouri, y otros al otro lado de la línea divisoria que separa Kansas City, Missouri, de Kansas City, Kansas. El nego-cio de sus asociados consistía en recibir individualmente con-signaciones de ganado, cerdos y otros animales, directamente de sus dueños, no sólo procedentes de los Estados de Missouri y Kansas, sino también de otros Estados y Territorios, ali-mentar ese ganado y ponerlo en condiciones para el mercado' con objeto de venderlo, recibir los productos de la venta de los respectivos compradores y pagar a los dueños la parte proporcional del precio, deduciendo las cargas, gastos y can-tidades adelantadas a cuenta de los mismos. Sus asociados acostumbraban a solicitar cada uno consignaciones de los dueños de ganado adelantándoles dinero a cuenta del mismo. Los estatutos de la asociación prohibían a sus asociados el que compraran ganado a comerciantes comisionistas de Kansas City que no fueran socios de dicha asociación. Tam-bién fijaban el importe de la comisión por la venta del ganado, prohibían el empleo de agentes para solicitar consignaciones a menos que estuvieran a sueldo fijo y también prohibían enviar telegramas pagados o mensajes telefónicos dando in-formes acerca del Estado del mercado. También disponían que ningún asociado podría hacer negocios con ninguna persona con infracción de dichos estatutos o con nn asociado que hubiera sido expulsado o suspendido después que fuera noti-ficado de la infracción de tales estatutos, y la Corte Suprema resolvió que el estar situados los corrales de ganado, parte en Kansas y parte en Missouri, era un hecho que no tenía sig-nificación alguna; que tal industria u ocupación de los dis-tintos asociados de dicha asociación no tenía la índole de comercio entre Estados en el sentido en que lo entiende la' ley de julio 2, 1890, capítulo 647, “Para proteger la indns-*782tria y el comercio contra monopolios y restricciones ilegales ’ ’ y que dicha ley no abarcaba, ni fué su fin abarcar, conve-nios de esa naturaleza y la corte dijo:
“Pero entre todos los casos elevados a este tribunal no bay uno en que se haya negado la distinción que existe entre una ordenanza que directamente afecta y perjudica a la industria o comercio entre Esta-dos y otra que únicamente sea un impuesto que se paga por la facili-dad que una localidad da para el ejercicio del comercio. Por el con-trario los casos ya citados demuestran la existencia de esa distinción y la validez de un impuesto por utilizar esa facilidad.” Hopkins v. United States, 171 U. S., 578-597.
En el caso de American Steel and Wire Company v. Speed, 192 U. S., 500, en el cual la opinión fué emitida por el Juez Asociado .Sr. White, la corte resolvió que las mercan-cías que se traen en sus envases originales desde otro Estado, después que lian sido recibidas en el punto de destino y per-manecen dentro del Estado con la protección que las leyes del mismo dispensan, se les puede imponer contribución de la misma manera que a otros bienes que radican dentro del Es-tado, sin hacer distinción alguna entre ellos, y sin infringir el artículo de la Constitución relativo al comercio, aunque estén entonces almacenados en el punto desde donde serán distribuidos en los mismos envases originales, por la compa-ñía almacenista a los distintos compradores de varios Esta-dos. En este caso, la corte después de examinar varias deci-siones ratifica la doctrina sentada en los casos de Woodruff v. Parham y Emmert v. Missouri, citados anteriormente.
Otro caso reciente e interesante' que trata del comercio entre Estados es el de Hatch v. Reardon, 204 U. S., 161, en el cual la corte resolvió, que el artículo de la constitución federal relativo a la protección del comercio no podía ser invocado para anular la ley de un Estado por la cual se impone una contribución pagadera por medio de sellos a los negocios que se hagan dentro del Estado, impugnada por el fundamento de que perjudica bienes radicados fuera del Estado o por-*783que algunas de las personas a quienes afecta proceden de otros Estados, y la corte cita los casos de Nathan v. Louisiana, Woodruff v. Parham, Emmert v. Missouri y American Steel and Wire Company v. Speed que ya hemos citado anteriormente.
En el caso de Brown-Forman Company v. Kentucky, 217 U. S., 572, la corte dijo:
“Llegamos abora a la cuestión de si esta ley establece una dis-tinción arbitraria entre distintas personas o corporaciones que se dedican al mismo negocio. La cuestión es, después de todo, de clasi-ficación de materias, industrias y ocupaciones, con el 'fin de imponer la contribución y ataña al poder discrecional de los Estados para establecer los métodos, materias y tipo de la contribución. Esta facultad del Estado para ejercer la función de imponer contribu-ciones tan fundamental como es para su existencia, está sujeta, sin embargo, a la restricción beneficiosa de que no podrá ser ejercitada de tal modo que niegue a todos la protección uniforme de la ley. ’ ’
En el caso de U. S. Express Company v. Minnesota, 223 U. S., 335, la corte dijo: “La facultad del Estado para impo-ner contribución a la propiedad, aun cuando ésta se use en el comercio entre Estados, está bien sentada. Postal Telegraph Cable Company v. Adams, 155 U. S., 688; Pullman’s Palace Car Co. v. Pennsylvania, 141 U. S., 18; Ficklen v. Shelby County, 145 U. S., 1-22. La dificultad fia consistido y con-siste en distinguir entre el ejercicio legítimo del poder del Estado de imponer contribución y aquellas leyes que bajo la apariencia de imposición de contribuciones, en realidad imponen gravámenes al comercio entre Estados como tal. Esa dificultad lia sido reconocida en el caso de Galveston, Harrisburg y San Antonio Ry. Co. v. Texas, 210 U. S., supra, en cuyo caso se explica y comenta la distinción que al parecer existe entre los casos de Philadelphia Steamship Co. v. Pennsylvania, 122 U. S., supra, y Maine v. Grand Trunk Ry. Co., 142 U. S., supra. El Juez Asociado, Sr. Holmes, hablando a nombre del tribunal, dijo:
“Cualquiera que sea el nombre que se le dé a la contri-*784bución si no es otra cosa más que una contribución corriente sobre la propiedad o sn equivalencia determinada por medio de aquélla, no puede ser impugnada por el fundamento de ser contraria a la constitución. Postal Telegraph Cable Co. v. Adams, 155 U. S., 688-697. Véase el caso de New York, Lake Erie and Western R. R. Co. v. Pennsylvania, 158 U. S., 431, 438, 439. El punto es si esta contribución es de esa clase. Tal vez de lo que se ha expuesto se ve claramente que noso-tros debemos buscar una distinción positiva y no filosófica o lógica. ' Al Estado le debe ser permitido imponer contri-bución sobre la propiedad haciéndolo sobre su valor real como si se tratara de un negocio activo. Por el contrario, el Es-tado no puede imponer contribución sobre el comercio entre Estados. Estos dos extremos difícilmente permiten una re-conciliación lógica y absoluta y, sin embargo, tal distinción no carece de fundamento. Cuando una legislatura únicamente trata de tasar la propiedad no tiene tantas probabilidades de caer en el error de una reglamentación perjudicial, como si tratara directamente de los ingresos procedentes del comer-cio entre Estados. Estudiando todo el sistema contributivo en conjunto puede llegarse a trazar una línea divisoria posi-tiva. Eso debe hacer este tribunal como mejor pueda.”
Tal vez sea éste el nervio de la cuestión. El Juez Holmes no hace distinción entre los conceptos contribución sobre la propiedad o contribución sobre una ocupación, cuando el fin primordial del Estado es imponer contribución a sus ciuda-danos sin favores ni distinciones.
Pueden citarse otros casos en los cuales se ha declarado válida la imposición de una contribución sobre el ejercicio de una industria que por su índole tiene el carácter de ser entre Estados. Ficklen v. Shelby County, 145 U. S., 1; American Harrow Co. v. Shaffer, 68 Fed., 750; State of Maryland v. Applegarth, 12 L. R. A., 812, y véase la nota al pie del caso del Pueblo v. Wemple, 27 Am. State Rep., 562, en el cual se expresan las distinciones existentes entre los distintos casos.
Otra decisión que enfáticamente establece la doctrina a fa*785vor del derecho de un Estado para imponer contribuciones es la emitida en el caso de Pennsylvania R. R. Co. v. Knight, 192 U. S., 21, en la cual resolvió el tribunal, que una empresa de coches de la Pennsylvania Railroad Co. dedicada al trans-porte de pasajeros desde su estación terminal en la ciudad de New York, por cuyo servicio se cobra una cantidad distinta de la que se cobra por otra clase de transportes, y cuyo servi-cio era exclusivamente dentro del Estado de New York, no tenía el carácter de comercio entre Estados a pesar de que todos los pasajeros que hacían uso de dichos coches de acuerdo con los estatutos de la compañía, eran personas que seguían viaje para el Estado de New Jersey o venían del mismo uti-lizando los vaporcitos de la compañía; resolvió, además, que dicha empresa de coches estaba sujeta a la inspección del Estado de New York y que dicha compañía de ferrocarriles no estaba exenta por el mero hecho de dedicarse al comercio entre Estados, de pagar la contribución impuesta por el Es-tado por dedicarse al negocio de empresa de coches de alqui-ler entre puntos radicados dentro del Estado.
Del examen de estos casos es evidente que si un Estado impone una contribución sobre todas las ocupaciones de deter-minada clase que existen dentro del Estado, una corporación cualquiera no puede eludir el pago de la contribución ale-gando para ello el estar dedicada al comercio entre Estados, al menos que demuestre que la ley que impone dicha contri-bución grava de un manera especial y peculiar o restringe el comercio entre Estados. En los casos citados, el Estado no ha impuesto la contribución por el hecho de estar el con-tribuyente dedicado al comercio entre Estados, sino por resi-dir dentro del territorio o jurisdicción del Estado; y sobre este punto véase el caso de Pullman’s Palace Car Co. v. Pennsylvania, 141 U. S., 18. El hecho en sí solo de estar dedicada al comercio entre Estados una corporación del país,- no es sufi-ciente para eximirla del pago de contribuciones si no se esta-blece distinción alguna contra ella. Es necesario que con-curra algún otro elemento además de la mera imposición de *786la contribución. Un fabricante dueño de una factoría en Kansas City, Missouri, que se dedicaba a vender en Kansas y otra factoría situada al otro lado de la línea divisoria en Kansas 'City, Kansas, que vendía en Missouri, no pudo evitar el pago de la contribución sobre la industria en ambos Esta-dos por la razón de estar dedicado al comercio entre Estados. Algunas veces, de los casos resueltos no se desprende clara-mente la doctrina favorable al derecho del Estado de impo-ner contribuciones sobre las ocupaciones, pero las excepciones definen la regla. Las leyes declaradas inconstitucionales ■constituyen claramente la excepción.
El caso de Norfolk, etc., R. R. Co. v. Pennsylvania, 136 U. S., 114, citado por la parte apelada, era un caso en el cual se trataba de una contribución impuesta a una compañía de ferrocarriles extranjera que servía de enlace a varios ferro-carriles y cuya contribución se impuso por el privilegio de tener oficina en el Estado de Pennsylvania. La ley se dirigía contra corporaciones extranjeras.
El caso de Daniel Ball, 10 Wall., 557, era un caso en el cual se le exigió a un barco que obtuviera una licencia antes de poder navegar por las aguas navegables de los Estados Unidos. Allí no se discutió la cuestión de imposición de con-tribución al barco ni a la propiedad ni a la ocupación, como en el caso de autos. Dicho caso fue explicado en el de Pennsylvania R. R. Co. v. Knight, 192 U. S., supra, pág. 27.
En el caso de Moran v. New Orleans, 112 U. S., 74, que ya hemos citado anteriormente, la contribución que se dis-cutía era para gozar del privilegio de navegar por aguas de los Estados Unidos, o sea por el río Mississippi y la ley le prohibía al dueño del barco que navegara hasta que hubiera pagado la contribución.
En el caso de Gloucester Ferry Company v. Pennsylvania, 114 U. S., 196, la corporación de New Jersey no tenía negocios ni bienes en Pennsylvania, excepto el negocio de conducción de carga y pasajeros en vaporcitos al muelle de Gloucester, New Jersey.
*787En todos estos casos que lia citado la parte apelada la contribución u ordenanza impugnada se imponía al barco o al negocio entre Estados como tal. No se trataba de imponer a una empresa local las cargas corrientes de contribución.
Es verdad que en el caso de Foster et al. v. Davenport, 63 U. S., 244, se resolvió que el negocio de anconaje o de remol-que constituía una continuación del viaje-de los barcos, a los cuales se les ayudaba a llegar en esa forma a su puerto de destino. Pero también en ese caso la ley de Alabama exigía a los dueños de vapores que navegaban en las aguas del Es-tado, que antes de que salieran del puerto de Mobile presenta-ran una manifestación escrita expresado el nombre del barco, el nombre de su dueño y otros requisitos semejantes y se les imponía un castigo por la infracción de dicha ley, y la Corte Suprema de los Estados Unidos decidió, que esa ley estaba en pugna con la ley del Congreso, en cuanto la ley del Estado incluía en sus términos barcos que ya estaban provistos de licencias y debidamente matriculados al amparo de la ley del Congreso relativa a la navegación de cabotaje. La orde-nanza impugnada no se refería a barcos dedicados al servi-cio dentro del Estado, sino que abarcaba todo barco que en-trara en el puerto y 'le exigía que se inscribiera. Al barco en cuestión le era además necesario, para que rindiera su viaje dentro de la había de Mobile, otro barco. Todos los lanchones en cuestión eran barcos dedicados a la navegación o cabotaje debidamente matriculados y con licencia. Ese caso no tiene aplicación a la imposición de una contribución sobre el nego-cio de anconaje efectuado dentro de la jurisdicción de Puerto Rico y sin hacer distinción alguna. En ese caso no se disciir tió cuestión alguna de contribución y la ley de Alabama cons-tituía una infracción de una ley determinada del Congreso. Además, este caso queda explicado por la doctrina sentada en el caso de Knight ya citado.
La parte apelada hace también hincapié en el caso de Leloup v. Mobile, 127 U. S., 640, citado anteriormente, para comprobar que aun en el caso de que los lanchones se dedi-*788quen al comercio local, como también al comercio entre Estados, están exentos del pago de contribución local por concepto de patentes. La parte realmente interesada en este caso era “The Western Union Telegraph Co.” y la corte resolvió que el Estado de Alabama no podía exigirle a Leloup, agente de la compañía de telégrafos, que sacara una licencia como requi-sito previo para dedicarse a ese negocio. El caso cae dentro del precepto general o de la excepción según el caso, tal como ha sido sentado o explicado por el Juez Asociado Sr. White en el caso de la American Steel and Wire Co. v. Speed, 122 U. S., 500, y también en el caso de Bacon v. Illinois, 227 U. S., .504. Además la “Western Union Telegraph Co.” era una corporación incorporada bajo las leyes del Estado de New York. No se hace indicación alguna en ese caso ni en ningún otro de los que hemos examinado, en el sentido de eximir a una corporación de carácter local de contribuir en la parte proporcional que le corresponde en las contribuciones al igual que otras dedicadas al mismo negocio.
(e) La parte apelada sostiene en cuanto a la cuestión del impuesto de tonelaje, que los casos citados por esta corte en su primera opinión, apoyan la teoría de que no se puede impo-ner contribución por tonelaje por entrar, traficar o perma-necer en el puerto. Es evidente de los casos citados y de otros, que la idea fundamental es de que la contribución se imponga por un soberano a los barcos de otro por el hecho de dedicarse a negocios dentro de sus puertos o bahías. lía sido admitido el que las contribuciones por concepto de muellaje pueden ser impuestas por tonelada y, sin embargo, no consti-tuir una contribución de tonelaje. De la misma manera, un Estado puede reglamentar determinado negocio y exigir que contribuya a los gastos del Estado y determinar el derecho a' imponer la contribiición tomando por base el tonelaje o cual-quier otro medio conveniente. Si se permite imponer con-tribución de muellaje a los barcos extranjeros tomando por base el tonelaje, indudablemente, del mismo modo, en com-pensación por la protección que dispensa a sus ciudadanos *789y a las corporaciones domiciliadas dentro del Estado, puede éste imponer nna contribución a tales cindadanos. Nos referiremos en particular a lo dicto en el caso de Transportation v. Parkersburg, 107 U. S., 698. “El tecto de que el tipo de la contribución sea impuesto y determinado por el tamaño o tonelaje de los barcos, no tiene significación alguna.en este sentido.” Esta es una contribución sobre un negocio o bienes dentro de Puerto Eico y no una contribución de tonelaje, pues para que tenga este carácter es necesario que se imponga por el privilegio de usar el puerto. Además, estas contribu-ciones no están calculadas por el tonelaje.
La Legislatura de Puerto Eico dió el dereeto al munici-pio de imponer basta $10 por cada ancón, pero también le dió la facultad de clasificar los ancones en tres clases. Pudo haberse impuesto la contribución por razón del tamaño y el hecho de que se le impusiera a los ancones bajo la base anterior por exceder de cierto tonelaje, sin que la contribución pudiera exceder de $10, no constituye una contribución de tonelaje. Tal contribución no se imponía a los barcos extran-jeros y tampoco fué fijada en proporción al peso o medida de la embarcación. Los casos siguientes son también apli-cables a éste: Inman Steamship Co. v. Tinker, 94 U. S., 243; Packet Co. v. Keokuk, 95 U. S., 80; Words and Phrases, vol. 8, pág. 6998, 7 Cyc., 643; Machine Co. v. Gage, 100 U. S., 677; Packet Co. v. Catlettsburg, 105 U. S., 559.
(/) En nuestra opinión original hicimos referencia al he-cho de que para poder revocar nuestra sentencia era indispensable resolver si el comercio que aquí se discute és real-mente entre Estados o nó. La duda consistía en si Puerto Eico, siendo un soberano o cuasi-soberano creado por los Estados Unidos con poderes derivados directamente de los Estados Unidos, era distinto de los Estados Unidos dentro del espíritu del artículo del comercio entre Estados, pero como este caso queda resuelto por otros fundamentos y como Puerto Eico puede ser considerado como un Estado para los *790efectos de la ley del comercio entre Estados, creemos inne-cesario disentir más esta cuestión.
(g) No creemos que la ley aprobada en la sesión extra-ordinaria del 14 de julio de 1906, leyes de 1907, páginas 64 y 66, titulada “Ley para reglamentar el servicio de muelles y puertos de Puerto Rico,” derogara las disposiciones de la ley de marzo de 1906 autorizando a los municipios para impo-ner contribuciones a los ancones. La contribución en este caso lia sido impuesta por la Isla a los ancones. No se tras-luce intención alguna en esta ley de derogar la facultad de los municipios para imponer contribuciones por industrias a sus ciudadanos. Las derogaciones tácitas no son favore-cidas.
(h) La parte apelada nos llama la atención hacia el hecho de que en la Ley Foraker no hay precepto alguno que expre-samente autorice la imposición de contribuciones sobre indus-trias u ocupaciones. Pero tampoco hay limitación alguna. El artículo 38 establece que pueden imponerse contribuciones a la propiedad y prohíbe ciertas contribuciones y no se puede deducir de una manera ligera que el poder para imponer con-tribuciones haya sido limitado, cuando el Congreso en varios artículos de dicha ley ha dado poderes legislativos y guber-namentales a Puerto Rico. Además, la facultad de imponer contribuciones a la industria u ocupación existía en los muni-cipios antes de la" implantación de la Ley Foraker y íué conti-nuada por las órdenes militares y posteriormente por la misma Ley Foraker al déclarar que continuaban en vigor las leyes y órdenes vigentes entonces.
(i) Para reasumir. La ley de marzo de 1906 concedió a los municipios el derecho de imponer contribuciones a deter-minadas industrias, o sea a ancones según el caso. No cons-tituye tal contribución un impuesto de tonelaje por las varias razones que hemos aducido, sino una fijación de las tres clas.es mencionadas en dicha ley. El municipio puede haber im-puesto una contribución uniforme dé $10 sobre cada clase de ancón y como lo más incluye lo menos, no podemos decir que *791se tratara de imponer contribución por .tonelaje. La con-tribución tal como fné autorizada por la legislatura recaía sobre todos los ancones dentro de los puertos o bahías de Puerto Rico y no excedería de $10 por ancón. No se esta-bleció distinción por la legislatura con respecto a ancones de distintas clases o grados, ni es injusto ni desigual el que la legislatura haya delegado la facultad de subdividir la con-tribución en tres grados.
Esta contribución, ya sea considerada como una contribu-ción específica sobre los ancones o sobre el negocio de anco-naje, actuó igualmente en toda la isla y en todos los puertos y bahías que están bajo el dominio de El Pueblo de Puerto Rico y sus respectivos municipios y sobre todos los ancones en Puerto Rico dedicados a toda clase de negocio. Estos ancones no solamente se dedican a la descarga de barcos ex-tranjeros o al comercio entre Estados, sino que también se usan en el comercio interior. En.la había de San Juan, por ejemplo, los ancones se usan para el transporte de carga y pasajeros desde la playa a los barcos y también se usan para conducir carga de playa a playa. La fruta, la sal y otros productos se transportan en ancones.
Considerando que la parte apelada está dedicada exclu-sivamente al comercio entre Estados, no puede pretender exi-mirse del pago de su parte proporcional de la carga de con-tribuciones que indistintamente recae sobre todos los ancones existentes en los puertos y bahías de Puerto Rico. Sin embargo, como hemos visto y como lo demuestra el párrafo 4o. de la demanda, la “Ponce Lighter Company” no puede con-siderarse que esté dedicada exclusivamente al comercio entre Estados. Los barcos de la “New York and Porto Rico Steamship Co.” rinden su viaje en los distintos puertos de Puerto Rico y, por lo tanto, no es necesario nada más para que quede completo el viaje, pero de cualquier modo que sea, no hemos podido ver ningún caso ni regla de equidad ni de igualdad que nos induzca a creer que la contribución de que se trata en este caso, constituye en modo alguno un *792gravamen sobre el comercio entre Estados. Por sn natura-leza es, o una contribución sobre bienes de ciudadanos de Puerto Eico o sobre sus industrias y como bemos visto, tanto los bienes como la industria u ocupación pueden ser objeto de contribución si así lo exige la legislatura.
La sentencia debe ser revocada.

Denegada la reconsideración.

Jueces concurrentes: ■ Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.